Item 77C Matters submitted to a vote of security holders A Special Meeting of Shareholders (the "Meeting") of BNY Mellon Mid Cap Stock Fund (the "Fund"), a series of BNY Mellon Funds Trust, now known as "BNY Mellon Mid Cap Multi-Strategy Fund", was held on August 13, 2012. Out of a total of 103,734,764 Fund shares ("Shares") entitled to vote at the meeting, a total of 96,640,084 were represented at the Meeting, in person or by proxy. The following matters were duly voted on by the holders of the Fund's outstanding shares: 1. To approve the implementation of a "manager of managers" arrangement whereby BNY Mellon Fund Advisers, a division of The Dreyfus Corporation, the Fund's investment adviser (the "Adviser"), under certain circumstances, would be able to hire and replace unaffiliated sub-investment advisers for the Fund without obtaining shareholder approval. Shares For Against Abstain 2,435,748 94,121,273 83,063 Proposal #1, therefore, was not approved by the Fund's shareholders. 2. To approve a sub-investment advisory agreement for the Fund between the Adviser and Robeco Investment Management, Inc. Shares For Against Abstain 96,415,606 137,950 86,528 Proposal #2, therefore, was approved by the Fund's shareholders.
